If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


LANA TYRRELL,                                                        FOR PUBLICATION
                                                                     December 22, 2020
                Plaintiff-Appellee,                                  9:10 a.m.

v                                                                    No. 349020
                                                                     Washtenaw Circuit Court
UNIVERSITY OF MICHIGAN, TERI GRIEB,                                  LC No. 18-000812-CD
VALERIE HILL, MELISSA DYSON, JESSICA
DURRKIN, and CARRIE PETERSON,

                Defendants-Appellants.


Before: GADOLA, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

O’BRIEN, J.

        At issue in this appeal is whether a plaintiff proceeding in circuit court against a state
defendant is required to comply with MCL 600.6431(1) of the Court of Claims Act (COCA), MCL
600.6401 et seq. This in turn requires us to address whether compliance with MCL 600.6431(1)
is a question of governmental immunity or a question of compliance with the rules for proceeding
in the Court of Claims. For the reasons explained in this opinion, we conclude that compliance
with MCL 600.6431(1) both (1) does not implicate governmental immunity absent the Legislature
conditioning its consent to be sued on compliance with the COCA and (2) is only necessary for
claims proceeding in the Court of Claims. We therefore affirm.

                                       I. BACKGROUND

         Plaintiff filed a complaint against defendants in circuit court alleging discrimination and
retaliation in violation of Michigan’s Persons with Disabilities Civil Rights Act (PWDCRA), MCL
37.1101 et seq. Defendants moved for summary disposition under MCR 2.116(C)(4) and (7),
arguing that, in order to maintain her claim against a state university and its employees, plaintiff
had to comply with the requirements in MCL 600.6431(1), which plaintiff failed to do. According
to defendants, plaintiff’s failure to comply with MCL 600.6431(1) required dismissal of her
claims. The trial court denied defendants’ motion, and they now appeal.




                                                -1-
                                        II. JURISDICTION

        Though defendants moved for summary disposition in part under MCR 2.116(C)(4), they
do not contest the circuit court’s jurisdiction to hear this case.1 In fact, they concede on appeal
that “the Court of Claims and the circuit courts have concurrent jurisdiction over statutory civil
rights claims” like plaintiff’s. See, e.g., Doe v Dep’t of Transp, 324 Mich App 226, 238-239; 919
NW2d 670 (2018) (holding that because the plaintiff had a right to a jury trial in her civil rights
claim against the state defendant, the circuit court retained jurisdiction by way of MCL
600.6421(1), while the Court of Claims had concurrent jurisdiction by way of MCL 600.6419).
Thus, the only question on appeal is whether defendants were entitled to summary disposition
under MCR 2.116(C)(7).

       Defendants appealed as of right the trial court’s denial of their motion under MCR
2.116(C)(7). An order denying summary disposition under MCR 2.116(C)(7) is appealable to this
Court as of right only if the order denied governmental immunity to a governmental party.2 MCR
7.202(6)(a)(v); MCR 7.203(A)(1).

       When defendants filed their appeal, they understandably believed that plaintiff’s failure to
comply with the requirements of MCL 600.6431(1) implicated governmental immunity. In
Progress Michigan v Attorney Gen, 324 Mich App 659, 666; 922 NW2d 654 (2018) (Progress I),
rev’d Progress Michigan v Attorney Gen, ___ Mich ___; ___ NW2d ___ (2020) (Docket No.
158150) (Progress II), this Court held that “[the] defendant’s assertion that [the] plaintiff failed to
comply with MCL 600.6431(1) does constitute a claim that [the] defendant was entitled to
governmental immunity.” This holding was the basis for defendants’ appeal as of right.

        Our Supreme Court, however, recently reversed Progress I. The Progress II Court
questioned this Court’s analysis of whether failure to comply with MCL 600.6431 implicated
governmental immunity, but declined to decide the issue. In doing so, the Progress II Court
reasoned, “Whether compliance with [MCL 600.6431] is properly considered a question of
immunity or a question of compliance with the rules of the forum is a question of no moment
because [the] plaintiff was required to comply with the COCA either way.” Progress II, ___ Mich
at ___ (slip op at 10). Though the Supreme Court did not expressly overrule Progress I’s holding


1
  In their reply brief on appeal, defendants contend that the Court of Claims had exclusive
jurisdiction over some of plaintiff’s claims, but we decline to address those arguments because,
having been first raised in a reply brief, they are not properly before this Court. Blazer Foods, Inc
v Rest Properties, Inc, 259 Mich App 241, 252; 673 NW2d 805 (2003).
2
  A party can move for summary disposition under MCR 2.116(C)(7) for a number of reasons
besides governmental immunity, including “release, payment, prior judgment, . . . statute of
limitations, statute of frauds, an agreement to arbitrate or to litigate in a different forum, infancy
or other disability of the moving party, or assignment or other disposition of the claim before
commencement of the action.” MCR 2.116(C)(7). In their brief on appeal, defendants at one point
refer to the issue they raised in their dispositive motion as “a statute of limitations challenge,”
which we assume is a mistake because a denial of such a motion is not appealable to this Court as
of right.


                                                 -2-
that a failure to comply with MCL 600.6431(1) implicates governmental immunity, its reasoning
effectively mooted the question. Under these circumstances, the Supreme Court’s reversal of
Progress I rendered this Court’s discussion of whether MCL 600.6431 implicated governmental
immunity to be without precedential value. See Dunn v Detroit Auto Inter-Ins Exch, 254 Mich
App 256, 266; 657 NW2d 153 (2002) (holding that a Supreme Court decision reversing a decision
of the Court of Appeals that “in effect, moot[s] any further question regarding” an issue decided
by the Court of Appeals renders “any discussion” of the mooted question “by the Court of Appeals
to be without precedential value”).

       Thus, as it now stands, it is undecided whether a plaintiff’s failure to comply with MCL
600.6431 of the COCA “is properly considered a question of immunity or a question of compliance
with the rules of the forum . . . .” Progress II, ___ Mich at ___ (slip op at 10). Addressing this
issue, we conclude that plaintiff’s failure to comply with MCL 600.6431 in this case did not
implicate governmental immunity, so the trial court’s denial of defendants’ motion under MCR
2.116(C)(7) was not appealable as of right.

       A court is, at all times, required to question sua sponte its own jurisdiction. Straus v
Governor, 459 Mich 526, 532; 592 NW2d 53 (1999). Whether this Court has jurisdiction to hear
an appeal is a question of law reviewed de novo. Chen v Wayne State Univ, 284 Mich App 172,
191; 771 NW2d 820 (2009).

         “[T]he state is immune from suit unless, and only to the extent that, it consents to be
sued[.]” Progress II, ___ Mich at ___ (slip op at 7). Our Supreme Court explained the reasoning
for this in Ross v Consumers Power Co (On Rehearing), 420 Mich 567, 598; 363 NW2d 641
(1984), stating:

               From statehood forward, Michigan jurisprudence recognized that the
       sovereign (the state) was immune from all suits, including suits for tortious injuries
       which it had caused. The rationale for sovereign immunity was never grounded in
       a belief that the state could do no wrong. Rather, sovereign immunity existed in
       Michigan because the state, as creator of the courts, was not subject to them or their
       jurisdiction. As the Supreme Court stated in Michigan State Bank v Hastings, 1
       Doug 225, 236 (Mich, 1844):

                       The principle is well settled that, while a state may sue, it
               cannot be sued in its own courts, unless, indeed, it consents to submit
               itself to their jurisdiction. * * * [A]n act of the legislature,
               conferring jurisdiction upon the courts in the particular case, is the
               usual mode by which the state consents to submit its rights to the
               judgment of the judiciary.

       Thus, the original Michigan rule held that the state was immune from all suits
       except to the extent that it consented to be sued in its courts.

        “The Legislature can, and has, abrogated the state’s sovereign immunity by enacting
legislation consenting to suit.” Progress II, ___ Mich at ___ (slip op at 8). As relevant to this
case, the Legislature abrogated the state’s sovereign immunity for claims brought under the



                                                -3-
PWDCRA by consenting in the text of the PWDCRA to suit against the state and all governmental
entities or agencies. The PWDCRA prohibits employers from taking certain discriminatory
actions against persons with disabilities, see MCL 37.1202; the act defines “employer” as “a
person who has one or more employees,” MCL 37.1201(b); and the act defines “person” to include
“this state, or any other legal, commercial, or governmental entity or agency,” MCL 37.1103(g).
Thus, the Legislature in the PWDCRA expressly waived governmental immunity for claims
brought under the PWDCRA. See In re Bradley Estate, 494 Mich 367, 393 n 60; 835 NW2d 545
(2013) (explaining that the Legislature “expressly waiv[ed] governmental immunity” in the
PWDCRA).

       Despite the Legislature expressly waiving governmental immunity for claims brought
under the PWDCRA, defendants contend that they were immune from suit because plaintiff failed
to comply with the requirements of MCL 600.6431. When plaintiff filed her complaint, MCL
600.6431(1) provided:

               No claim may be maintained against the state unless the claimant, within 1
       year after such claim has accrued, files in the office of the clerk of the court of
       claims either a written claim or a written notice of intention to file a claim against
       the state or any of its departments, commissions, boards, institutions, arms or
       agencies, stating the time when and the place where such claim arose and in detail
       the nature of the same and of the items of damage alleged or claimed to have been
       sustained, which claim or notice shall be signed and verified by the claimant before
       an officer authorized to administer oaths.[3]

       In determining whether plaintiff’s failure to comply with MCL 600.6431 implicates
governmental immunity, we find instructive Fairley v Dep’t of Corrections, 497 Mich 290; 871
NW2d 129 (2015). In Fairley, the plaintiffs brought tort claims against governmental agencies,
which implicated the government tort liability act (GTLA), MCL 691.1401 et seq. Fairley, 497
Mich at 293-297. Under the GTLA, governmental agencies are broadly shielded from tort liability
absent an exception. MCL 691.1407(1). The plaintiffs alleged that their claims were authorized
under the GTLA because they fell within the motor-vehicle exception in MCL 691.1405. Fairley,
497 Mich at 297. MCL 691.1410(1) of the GTLA provides, “Claims against the state authorized
under this act shall be brought in the manner provided in [the Revised Judicature Act],” which
includes MCL 600.6431. See Fairley, 497 Mich at 297. In this context, the Fairley Court
explained that “while MCL 600.6431 does not confer governmental immunity, it establishes
conditions precedent for avoiding the governmental immunity conferred by the GTLA, which
expressly incorporates MCL 600.6431.” Id. (quotation marks omitted). In other words, the Fairley
Court explained that the plaintiffs’ failure to comply with MCL 600.6431 implicated governmental
immunity because the Legislature consented to suit under the GTLA only if the plaintiffs complied
with MCL 600.6431.

       In contrast to the GTLA, the PWDCRA does not incorporate MCL 600.6431. Instead, the
Legislature in the PWDCRA waived governmental immunity without establishing any conditions


3
  MCL 600.6431 has since been amended by 2020 PA 42, but those amendments did not change
the pertinent language of the statute and, at any rate, are not relevant to this appeal.


                                                -4-
precedent to successfully expose a state defendant to liability. As Fairley made clear, MCL
600.6431 does not itself confer governmental immunity. This makes sense because MCL
600.6431 is a notice statute, McCahan v Brennan, 492 Mich 730, 732; 822 NW2d 747 (2012), and
as such “is a procedural rather than substantive rule,” Rusha v Dep’t of Corrections, 307 Mich App
300, 311; 859 NW2d 735, 741 (2014). If, as in Fairley, the Legislature conditions the state’s
waiver of immunity on a plaintiff’s complying with MCL 600.6431, then governmental immunity
is implicated. If, however, the Legislature does not condition the state’s waiver of immunity on a
plaintiff’s complying with MCL 600.6431, then governmental immunity is not implicated.

        Because the Legislature expressly waived governmental immunity in the PWDCRA, see
In re Bradley Estate, 494 Mich at 393 n 60, the PWDCRA does not require compliance with MCL
600.6431 for a plaintiff to proceed with his or her claim against a state defendant, and “MCL
600.6431 does not confer governmental immunity,” Fairley, 497 Mich at 297 (quotation marks
omitted), plaintiff’s failure to comply with MCL 600.6431 when bringing her PWDCRA claim
does not implicate governmental immunity.4 Therefore, the trial court’s denial of defendants’
motion for summary disposition under MCR 2.116(C)(7) was not “an order denying governmental
immunity to a governmental party,” MCR 7.202(6)(a)(v), and was therefore not a final judgment
appealable as of right, MCR 7.203(A)(1). Because the trial court’s order was not a final order,
defendants were required to appeal the order by leave granted, MCR 7.203(B)(1), which they failed
to do. Accordingly, this Court does not have jurisdiction over this appeal. See City of Detroit v
State, 262 Mich App 542, 545; 686 NW2d 514 (2004).

        Despite defendants’ failure to properly appeal the trial court’s order, the issue raised on
appeal—whether a plaintiff proceeding in circuit court against a state defendant is required to
comply with MCL 600.6431—presents a matter of significant public interest. Therefore, for the
sake of judicial economy, we exercise our discretion to treat this appeal as on leave granted. See
id. at 546.

                                       III. MCL 600.6431

        Though MCL 600.6431 does not necessarily implicate governmental immunity, the
question remains whether a plaintiff must always comply with MCL 600.6431 when filing a claim
against a state defendant. Obviously, a plaintiff must comply with MCL 600.6431 when filing a
claim against a state defendant in the Court of Claims. See, e.g., Progress II, ___ Mich at ___
(slip op at 10). At issue in this case is whether a plaintiff must comply with MCL 600.6431(1)


4
  This conclusion does not appear inconsistent with Progress I’s conclusion that failure to comply
with MCL 600.6431 in a suit brought under the Freedom of Information Act (FOIA), MCL 15.231
et seq, implicates governmental immunity. The Legislature in the FOIA requires a party
proceeding against a state defendant to proceed in the Court of Claims, MCL 15.240(1)(b), and a
party proceeding in the Court of Claims must comply with the COCA. Because the Legislature
made compliance with the COCA a condition precedent to proceeding with a FOIA claim against
a state defendant, compliance with the COCA in a FOIA action would seem to implicate
governmental immunity, as the Progress I Court held. Despite this observation, we offer no
opinion on whether this conclusion is correct because the FOIA is not at issue in this case and the
Progress II Court mooted this portion of the Progress I Court’s holding.


                                               -5-
when filing a claim against a state defendant in circuit court. We conclude that the requirements
in MCL 600.6431 do not apply to claims properly filed in circuit court.

                                              A. PIKE

         Before reaching this issue, however, it is necessary to address whether plaintiff needed to
comply with MCL 600.6431 to pursue her claims against the type of defendants in this case—a
public university and its employees—in light of this Court’s opinion in Pike v N Michigan Univ,
327 Mich App 683; 935 NW2d 86 (2019). In Pike, the plaintiff was injured while climbing a rock
wall blindfolded while under the instruction of Peter Bosma, an employee of Northern Michigan
University (NMU). Id. at 687-688. The plaintiff brought suit against NMU and Bosma. Id. at
688. The Court of Claims granted summary disposition to Bosma due to the plaintiff’s failure to
satisfy the requirements in MCL 600.6431. Id. at 689-690. This Court reversed, holding that the
plaintiff was not required to comply with the requirements in MCL 600.6431 when pursuing her
claim against Bosma, a state employee, because MCL 600.6431 did not apply to such claims. Id.
at 698.

        Pursuant to Pike, plaintiff was not required to comply with MCL 600.6431 for her claims
against the state-employee defendants in this case, regardless of where her claims were filed. Pike,
however, did not address whether the plaintiff was required to comply with MCL 600.6431 for her
claims against NMU—a state “institution” under MCL 600.6431. See Pike, 327 Mich App at 698.
Thus, Pike is not dispositive of whether plaintiff here was required to comply with MCL 600.6431
for her claims against defendant University of Michigan (U of M), a state institution.

         We note, however, that certain statements from Pike could be construed as providing that
the requirements of MCL 600.6431 apply only to claims against “the State of Michigan,” to the
exclusion of claims against any other state-related entity, such as claims against a state institution.
See, e.g., Pike, 327 Mich App at 697 (“By referring to first ‘the state’ and then its various
subdivisions, the Legislature clearly intended that a claim against ‘the state’ be something different
than a claim against a department, commission, board, institution, arm, or agency of the state.”);
id. at 698 (“Although it might seem improbable that the Legislature intended MCL 600.6431 to
only apply to claims against ‘The State of Michigan,’ [i]f this is not what the Legislature intended
by its use of different terms in the two provisions, it is up to the Legislature to amend accordingly
and it is not a matter for this Court.”) (Quotation marks and citation omitted.) To the extent that
statements from Pike suggest that a plaintiff need not comply with MCL 600.6431 for a claim
against a state institution, the statements are clearly obiter dictum. “It is a well-settled rule that
any statements and comments in an opinion concerning some rule of law or debated legal
proposition not necessarily involved nor essential to determination of the case in hand are, however
illuminating, but obiter dicta, and lack the force of an adjudication.” McNally v Bd of Canvassers
of Wayne Co, 316 Mich 551, 558; 25 NW2d 613 (1947) (quotation marks and citation omitted).
The Pike Court only decided whether a plaintiff was required to comply with the requirements in
MCL 600.6431 when filing a claim against a state employee; “any statements and comments” in
Pike concerning whether a plaintiff was required to comply with the requirements in MCL
600.6431 when filing a claim against any of the state’s departments, commissions, boards,
institutions, arms or agencies, were not necessarily involved or essential to its holding, and were
therefore obiter dictum. See id.



                                                 -6-
       Turning back to the case now before us, we need not resolve the issue left open by Pike,
and we note only that Pike is not dispositive of the issue in this case. Because we hold that,
regardless of whether a plaintiff needs to comply with the requirements of MCL 600.6431 to
pursue a claim against any of the state’s departments, commissions, boards, institutions, arms or
agencies when proceeding in the Court of Claims, a plaintiff does not need to comply with the
requirements of MCL 600.6431 when proceeding against such defendants in circuit court.

                  B. COMPLIANCE WITH THE COCA IN CIRCUIT COURT

       As stated earlier in this opinion, when plaintiff filed her claims, MCL 600.6431(1)
provided:

               No claim may be maintained against the state unless the claimant, within 1
       year after such claim has accrued, files in the office of the clerk of the court of
       claims either a written claim or a written notice of intention to file a claim against
       the state or any of its departments, commissions, boards, institutions, arms or
       agencies, stating the time when and the place where such claim arose and in detail
       the nature of the same and of the items of damage alleged or claimed to have been
       sustained, which claim or notice shall be signed and verified by the claimant before
       an officer authorized to administer oaths.

The question before us is whether plaintiff was required to comply with MCL 600.6431(1) when
filing her claim against U of M, a state institution, in circuit court. This requires us to interpret
MCL 600.6431(1). Issues of statutory interpretation are reviewed de novo. Farris v McKaig, 324
Mich App 349, 352-353; 920 NW2d 377 (2018).

        To properly interpret a statute, we must discern and give effect to the Legislature’s intent.
Putkamer v Transamerica Ins Corp of America, 454 Mich 626, 631; 563 NW2d 683 (1997). The
most reliable evidence of the Legislature’s intent is the language used in the statute itself. Whitman
v City of Burton, 493 Mich 303, 311; 831 NW2d 223 (2013). If the words of the statute are
unambiguous, no judicial interpretation is permitted. Id. But if the words are ambiguous, a court
may “go beyond the words of the statute to ascertain legislative intent.” Sun Valley Foods Co v
Ward, 460 Mich 230, 236; 596 NW2d 119 (1999). “When considering the correct interpretation,
the statute must be read as a whole,” Michigan Properties, LLC v Meridian Twp, 491 Mich 518,
528; 817 NW2d 548 (2012), giving consideration to the statute’s “placement and purpose in the
statutory scheme,” Sun Valley Foods, 460 Mich at 237 (quotation marks and citation omitted).

        MCL 600.6431(1)’s language that “[n]o claim may be maintained against the state
unless . . .” clearly creates a condition precedent for bringing a claim against the state. See Fairley,
497 Mich at 292. Yet it is unclear from the text of MCL 600.6431 whether the Legislature’s intent
was that no claim may be maintained against the state in any court in the state unless certain
conditions were met, or whether the Legislature’s intent was that no claim may be maintained
against the state in the Court of Claims unless certain conditions were met.

       Reading the COCA as a whole and considering MCL 600.6431’s placement in the statutory
scheme suggests that the Legislature intended for MCL 600.6431 to apply only to claims brought
in the Court of Claims. The section immediately preceding MCL 600.6431 is MCL 600.6428,



                                                  -7-
which grants the Court of Claims the same power to subpoena witnesses and punish for contempt
as circuit courts. The section immediately following MCL 600.6431 is MCL 600.6434, which
establishes the pleading and service requirements for claims filed in the Court of Claims. It follows
that the Legislature intended for MCL 600.6431—the section between MCL 600.6428 (addressing
certain powers of the Court of Claims) and MCL 600.6435 (addressing requirements applicable to
the Court of Claims)—to be a notice requirement that applies to claims filed in the Court of Claims.
Indeed, the notice required by MCL 600.6431 must be filed “in the office of the clerk of the court
of claims.” MCL 600.6431(1). It also bears noting that it would make little sense for the
Legislature to intend for a law placed in the middle of the “the court of claims act,” MCL 600.6401,
and sandwiched between two Court-of-Claims-specific laws, to be applicable to claims filed in
any court in the state. As our Supreme Court has observed, “We do not rewrite statutes, but it is
elementary that the rules of common sense shall apply to the construction of statutes.” Attorney
Gen ex rel Connolly v Reading, 268 Mich 224, 230; 256 NW 432 (1934).

         Moreover, based on our earlier conclusion that compliance with MCL 600.6431 does not
implicate governmental immunity in this case, it follows that MCL 600.6431 is limited to claims
brought in the Court of Claims. As explained before, the premise of governmental immunity is
that the sovereign, having created the courts, is not subject to their jurisdiction absent consent.
Ross, 420 Mich at 598. Consistent with this concept, the sovereign can place conditions on the
suits it permits to be brought against itself. See Rowland v Washtenaw Co Rd Comm, 477 Mich
197, 212; 731 NW2d 41 (2007). See also Garrett v United States, 640 F2d 24, 26 (CA 6, 1981)
(“A corollary to this doctrine of governmental immunity is that, when the United States consents
to be sued, Congress may define the conditions under which suits will be permitted.”). The
Legislature in the PWDCRA expressly consented to suit, see In re Bradley Estate, 494 Mich at
393 n 60, but did not condition that consent on compliance with MCL 600.6431. Yet MCL
600.6431 does create a condition precedent for bringing a claim against certain state defendants.
See Fairley, 497 Mich at 292. It does not, however, confer governmental immunity. See id. at
292. Then what does compliance with MCL 600.6431 implicate? Absent the Legislature
conditioning its consent to be sued on compliance with the COCA, see, e.g. id. at 297, compliance
with the COCA, including MCL 600.6431, is “a question of compliance with the rules of the
forum,” Progress II, ___ Mich at ___ (slip op at 10), meaning that MCL 600.6431 requires
compliance only for those claims brought against state defendants in the Court of Claims.

         This conclusion—that MCL 600.6431 does not apply to claims filed in circuit court—finds
support in Doe, 324 Mich App 226. In that case, the plaintiff filed her claim in circuit court in
2015. Id. at 228. In 2017, the defendant filed a notice of transfer to the Court of Claims, which
automatically transferred the case. Id. On the same day, the defendant moved for summary
disposition in the Court of Claims, arguing that dismissal was required because plaintiff failed to
follow the requirements in the COCA for filing a claim against a state defendant. Id. The plaintiff,
in response, requested transfer back to the circuit court, and the Court of Claims granted plaintiff’s
transfer request. Id. The question in Doe was whether the Court of Claims erred by transferring
the case back to the circuit court, and this Court concluded that it did not. Id. at 239. In a footnote,
this Court addressed the defendant’s argument that the plaintiff failed to follow the requirements
of the COCA, stating, “Because the Court of Claims properly transferred the case back to the
circuit court, [the] defendant’s argument that [the] plaintiff did not follow the procedures necessary
to proceed in the Court of Claims is moot and this Court need not address it.” Id. at 239 n 4. While



                                                  -8-
not dispositive, this suggests the conclusion that a plaintiff need not comply with the requirements
in the COCA to proceed with a claim against the state or a state agency in circuit court.

       In sum, absent the Legislature conditioning its consent to suit on compliance with the
COCA, a plaintiff properly bringing a claim in circuit court against the state or a state defendant
to which MCL 600.6431 applies is not required to comply with MCL 600.6431 for his or her claim
to proceed in that court.

                                       IV. CONCLUSION

         For the reasons explained in this opinion, plaintiff’s failure to comply with MCL 600.6431
did not implicate governmental immunity, and therefore the trial court’s order denying defendants’
motion for summary disposition under MCR 2.116(C)(7) was not appealable as of right. Despite
defendants’ failure to appeal the trial court’s order by leave granted, we consider defendants’
argument that plaintiff was required to comply with MCL 600.6431 to proceed with her claim in
circuit court. On that issue, we hold that absent the Legislature conditioning its consent to be sued
on compliance with the COCA, a plaintiff bringing a claim in circuit court against a state defendant
is not required to comply with MCL 600.6431.

       Affirmed.



                                                              /s/ Colleen A. O’Brien
                                                              /s/ Michael F. Gadola
                                                              /s/ Amy Ronayne Krause




                                                -9-